IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-32,500-02


EX PARTE DERRICK ROLANDO DOBBINS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-91-61995-IV
IN THE 292ND DISTRICT COURT FROM DALLAS COUNTY 


 Per curiam. Keasler, J., not participating. 
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
burglary of a building and sentenced to imprisonment for twenty years. His sentence was affirmed
by the court of appeals. Dobbins v. State, No. 05-91-01565-CR (Tex. App.-Dallas Jan. 31, 1995)
(unpublished). 
	Applicant alleges that he was arrested on a parole revocation warrant on December 2, 2010,
but has not been given a preliminary hearing as required by the Government Code. Applicant has
alleged facts that, if true, might entitle him to relief. Tex. Gov't. Code § 508.2811; Ex parte
Cordova, 235 S.W.3d 735 (Tex. Crim. App. 2007). 
	It appears that the trial court intended to conduct an investigation and make findings of fact
and conclusions of law, but did not sign a timely order designating issues. We remand this
application to Dallas County to allow the trial judge to complete an evidentiary investigation and
enter findings of fact and conclusions of law addressing Applicant's claim that he is being held on
a parole revocation warrant and has not received a timely preliminary hearing.  
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: March 7, 2012
Do not publish